Case 2:20-cv-03797-FMO-JC Document 15-9 Filed 05/05/20 Page 1 of 4 Page ID #:359




                           Exhibit 47




                           Exhibit 47
5/4/2020                               Genius Fund 15-9
           Case 2:20-cv-03797-FMO-JC Document      Mail - Re: Filed
                                                              Operations Inquiry | PleasePage
                                                                      05/05/20           advise 2 of 4 Page ID #:360



                                                                                     Michelle Lynd <michelle.lynd@geniusfund.com>



  Re: Operations Inquiry | Please advise
  1 message

  Fran Racioppi <fran@geniusfund.com>                                                  Wed, Apr 1, 2020 at 12:18 PM
  To: Michelle Lynd <michelle.lynd@geniusfund.com>
  Cc: Swan Lee <swan.lee@geniusproducts.com>, Datesh Kshatriya <datesh@geniusfund.com>, Hank Chhay
  <hank.chhay@geniusfund.com>, Shinder Igor <glspear@gmail.com>

    redacted

    v/r,

    Fran

    Fran Racioppi
    Chief Executive Officer l Genius Fund
    fran@geniusfund.com
    617-694-6321 (c)


    On Wed, Apr 1, 2020 at 2:30 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
     Privileged Confidential Legal Communication

       redacted
       Thank you.

       Kind regards,

       Michelle Lynd

       On Wed, Apr 1, 2020 at 11:28 AM Swan Lee <swan.lee@geniusproducts.com> wrote:
        Hi Michelle,

           redacted




           Hope this sheds some light. Please let me know if there's any additional info I can help provide.


           Thanks!

           Best,

           On Wed, Apr 1, 2020 at 11:12 AM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
            Privileged Confidential Legal Communication

https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-f%3A1662789271810008680%7Cmsg-f%3A1662799033355362948&sim…   1/3
5/4/2020                               Genius Fund 15-9
           Case 2:20-cv-03797-FMO-JC Document      Mail - Re: Filed
                                                              Operations Inquiry | PleasePage
                                                                      05/05/20           advise 3 of 4 Page ID #:361
             Thank you Swan

             redacted




             Working quickly as possible on all. Your assistance is greatly appreciated.

             Kind regards,

             Michelle

             On Wed, Apr 1, 2020 at 11:04 AM Swan Lee <swan.lee@geniusproducts.com> wrote:
              Hi Michelle,

               Will do. Thank you.
               redacted




               Thank you!


               Best,

               On Wed, Apr 1, 2020 at 10:26 AM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
                Hi Swan

                 redacted
                 Kind regards

                 Michelle

                 On Wed, Apr 1, 2020 at 9:43 AM Swan Lee <swan.lee@geniusproducts.com> wrote:
                  Hi Michelle & Fran,

https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-f%3A1662789271810008680%7Cmsg-f%3A1662799033355362948&sim…   2/3
5/4/2020                               Genius Fund 15-9
           Case 2:20-cv-03797-FMO-JC Document      Mail - Re: Filed
                                                              Operations Inquiry | PleasePage
                                                                      05/05/20           advise 4 of 4 Page ID #:362
                  redacted




                     Thank you


                     Best,
                     --
                                           Swan Lee
                                           Head of Brand & General Manager
                                           gen!us products gen!us thc




                --
                                      Swan Lee
                                      Head of Brand & General Manager
                                      gen!us products gen!us thc




           --
                                 Swan Lee
                                 Head of Brand & General Manager
                                 gen!us products gen!us thc




https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-f%3A1662789271810008680%7Cmsg-f%3A1662799033355362948&sim…   3/3
